Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
Pramukh Corporation d/b/a 7-Eleven #24057,
Respondent.

Docket No. C-12-474
FDA Docket No. FDA-2012-H-0305

Decision No. CR2549

Date: June 11, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated the above-captioned matter when it
filed an Administrative Complaint for Civil Money Penalties (complaint) with the Civil
Remedies Division and the Food and Drug Administration’s (FDA) Division of Dockets
Management. CTP seeks to impose civil money penalties under the Federal Food, Drug,
and Cosmetic Act (Act) and the Act’s implementing regulations.

The complaint alleges the following facts. Respondent owns an establishment in
Independence, Missouri that sells tobacco products. CTP conducted two inspections of
the establishment since May of 2011. During a May 25, 2011 inspection, an FDA-
commissioned inspector observed that Respondent “[sold] cigarettes or smokeless
tobacco to a person younger than 18 years of age, in violation of 21 C.F.R. § 1140.14(a).”
(Compl. § 10.)

On September 1, 2011, CTP issued a warning letter to Respondent specifying the
violation that the inspector observed. The letter warned Respondent that a failure to
2

correct violations could result in the imposition of civil money penalties and that it was
Respondent’s responsibility to ensure compliance with the law. (Compl. J 10.) The CTP
did not receive a response to the warning letter. (Compl. § 11.)

During a two-part inspection on December 5 and 22, 2011, an FDA-commissioned
inspector observed that “a person younger than 18 years of age was able to purchase a
package of Decade Red cigarettes on December 5, 2011, at approximately 7:08 PM
Central Standard Time.” (Compl. § 9.) CTP charged Respondent with violating

21 C.F.R. § 1140.14(a) (sale of tobacco products to a minor). Jd. CTP asked to impose a
$250 civil money penalty based on two alleged violations of the regulations in a 12-
month period. (Compl. § 13.)

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
complaint on April 11, 2012, via United Parcel Service. Both the cover letter to the
complaint and the complaint provided detailed instructions related to filing an answer and
requesting an extension of time to file an answer. The letter and complaint stated that
failure to file an answer could result in the imposition of a civil money penalty against
Respondent. Respondent neither filed an answer nor requested an extension of time
within the 30-day time period prescribed in 21 C.F.R. § 17.9.

If a respondent does not file an answer within 30 days of a properly served complaint, the
regulations provide that the:

presiding officer shall assume the facts alleged in the complaint to be true,
and if such facts establish liability under the relevant statute, the presiding
officer shall issue an initial decision within 30 days of the time the answer
was due, imposing: (1) The maximum amount of penalties provided for by
law for the violations alleged; or (2) The amount asked for in the complaint,
whichever amount is smaller.

21 C.F.R. § 17.11 (a). Further, a failure to file a timely answer means that “respondent
waives any right to a hearing and to contest the amount of penalties and assessments”
imposed in the initial decision. 21 C.F.R. § 17.11(b).

Accepting the facts alleged in the complaint as true, I find that those facts establish
Respondent’s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);
21 C.F.R. § 1140.14. [also find that CTP’s request to impose a $250 civil money penalty
is permissible. See 75 Fed. Reg. 73,951, 73,954 (Nov. 30, 2010) (to be codified at

21 C.F.R. § 17.2).
Order

For the reasons stated above, Respondent is directed to pay a civil money penalty in the
amount of $250.00. This Order becomes final and binding upon both parties within
30 days of the date of its issuance pursuant to 21 C.F.R. § 17.11(b).

/s/
Scott Anderson
Administrative Law Judge

